       Case 4:17-cv-03022-JST Document 651 Filed 02/15/21 Page 1 of 7


 1   [Counsel identified on signature page]

 2

 3

 4

 5

 6

 7

 8
                                    UNITED STATES DISTRICT COURT
 9
                                  NORTHERN DISTRICT OF CALIFORNIA
10
                                          OAKLAND DIVISION
11

12
     EOLAS TECHNOLOGIES                           Case No. 4:17-cv-03022-JST
13   INCORPORATED,
                                                  Related to Case Nos. 4:17-cv-01138-JST,
14                           Plaintiff,           4:17-cv-03023-JST, and 4:15-cv-05446-JST

15           v.                                   JOINT STIPULATION TO CONTINUE
                                                  FURTHER CASE MANAGEMENT
16   AMAZON.COM, INC.,                            CONFERENCE AND JOINT CASE
                                                  MANAGEMENT STATEMENT
17                           Defendant.

18

19

20

21

22

23

24

25

26

27

28

     Case No. 4:17-cv-03022-JST                       JOINT STIPULATION TO CONTINUE FURTHER
                                                     CASE MANAGEMENT CONFERENCE AND JOINT
                                                                CASE MANAGEMENT STATEMENT
       Case 4:17-cv-03022-JST Document 651 Filed 02/15/21 Page 2 of 7


 1           Pursuant to Civil Local Rules 6-2 and 7-12, Amazon.com, Inc. (“Amazon”), Google LLC

 2   (“Google”), Walmart Inc. (“Walmart”), and Eolas Technologies Inc. (“Eolas”) hereby file a stip-

 3   ulated request to continue the currently scheduled January 19, 2021 further Case Management

 4   Conference to March 2, 2021, and the January 12, 2021 Joint Case Management Statement due

 5   date to February 23, 2021.

 6           WHEREAS, on February 27, 2020, the Court entered an order setting the hearing on

 7   summary judgment motions and hearing on Defendants’ limited reconsideration of claim con-

 8   struction for July 2, 2020, with a Joint Case Management Statement due July 30, 2020 for a fur-

 9   ther Case Management Conference on August 6, 2020. (Dkt. 576).

10           WHEREAS, the Court entered the parties’ stipulation for a case schedule with the Ex-

11   pected Decision on Early Summary Judgment set for July 27, 2020, in advance of the Joint Case

12   Management Statement and further Case Management Conference. (Dkt. 583).

13           WHEREAS, the Court entered the parties’ stipulation to extend briefing deadlines on ear-

14   ly summary judgment and claim construction reconsideration, and continued the hearing date to

15   July 16, 2020. (Dkt. 597).

16           WHEREAS, the Court continued the hearing date on early summary judgment and claim

17   construction reconsideration to August 6, 2020. (Dkt. 627).

18           WHEREAS, the Court denied Defendants’ motion for claim construction reconsideration

19   on July 20, 2020. (Dkt. 628).

20           WHEREAS, the Court entered the parties’ stipulation to change the date of the further

21   Case Management Conference to September 10, 2020, and Joint Case Management Statement

22   due date to September 3, 2020, to allow the Court time to potentially rule on the early summary

23   judgment motion prior to the further Case Management Conference and for the parties to provide

24   suggested revisions to the remainder of the existing schedule. (Dkt. 630).

25           WHEREAS, the Court granted the parties’ stipulation to vacate the remaining dates in the

26   Court’s March 10, 2020 scheduling order (Dkt. 583) and continue the September 3 Joint Case

27   Management Statement and September 10 further Case Management Conference, ordering an

28

     Case No. 4:17-cv-03022-JST                            JOINT STIPULATION TO CONTINUE FURTHER
                                                      1   CASE MANAGEMENT CONFERENCE AND JOINT
                                                                     CASE MANAGEMENT STATEMENT
       Case 4:17-cv-03022-JST Document 651 Filed 02/15/21 Page 3 of 7


 1   updated Joint Case Management Statement due November 3, 2020 and setting the further Case

 2   Management Conference for November 10, 2020. (Dkt. 638).

 3           WHEREAS, the Court granted the parties’ stipulation to continue the November 3 Joint

 4   Case Management Statement and November 10 further Case Management Conference, ordering

 5   an updated Joint Case Management Statement due December 1, 2020 and setting the further

 6   Case Management Conference for December 8, 2020. (Dkt. 646).

 7           WHEREAS, the Court granted the parties’ stipulation to continue the December 1 Joint

 8   Case Management Statement and December 8 further Case Management Conference, ordering

 9   an updated Joint Case Management Statement due January 12, 2021 and setting the further Case

10   Management Conference for January 19, 2021. (Dkt. 648).

11           WHEREAS, the Court granted the parties’ stipulation to continue the January 12 Joint

12   Case Management Statement and January 19 further Case Management Conference, ordering an

13   updated Joint Case Management Statement due February 23, 2021 and setting the further Case

14   Management Conference for March 2, 2021. (Dkt. 650).

15           WHEREAS, the parties have met and conferred regarding the upcoming schedule and

16   agree and hereby stipulate to continue the due date for the Joint Case Management Statement to

17   April 6, 2021 and the further Case Management Conference to April 13, 2021, to allow the Court

18   time to potentially rule on the pending early summary judgment motion.

19           NOW THEREFORE IT IS HEREBY STIPULATED AND THE PARTIES JOINTLY

20   REQUEST that the Court continue the further Case Management Conference to April 13, 2021

21   and the Joint Case Management Statement due date to April 6, 2021.

22

23   DATED: February 15, 2021            Respectfully submitted,
24
                                         By /s/ David A. Perlson
25
                                         QUINN EMANUEL URQUHART & SULLIVAN, LLP
26                                        Charles K. Verhoeven (CA Bar No. 170151)
                                          David A. Perlson (CA Bar No. 209502)
27                                        Carl G. Anderson (CA Bar No. 239927)
                                          Michael D. Powell (CA Bar No. 202850)
28                                        Lindsay M. Cooper (CA Bar No. 287125)

     Case No. 4:17-cv-03022-JST                          JOINT STIPULATION TO CONTINUE FURTHER
                                                    2   CASE MANAGEMENT CONFERENCE AND JOINT
                                                                   CASE MANAGEMENT STATEMENT
       Case 4:17-cv-03022-JST Document 651 Filed 02/15/21 Page 4 of 7


 1                                  Felipe Corredor (CA Bar No. 295692)
                                    qe-eolas@quinnemanuel.com
 2                                 50 California Street, 22nd Floor
                                   San Francisco, CA 94111
 3                                 Telephone: 415-875-6600
                                   Facsimile: 415-875-6700
 4
                                   Attorneys for Defendant
 5                                 GOOGLE LLC

 6                                 By /s/ Richard G. Frenkel

 7                                 DOUGLAS E. LUMISH, Bar No. 183863
                                   doug.lumish@lw.com
 8                                 RICHARD G. FRENKEL, Bar No. 204133
                                   rick.frenkel@lw.com
 9                                 JEFFREY G. HOMRIG, Bar No. 215890
                                   jeff.homrig@lw.com
10                                 140 Scott Drive
                                   Menlo Park, CA 94025
11                                 Telephone: (650) 328-4600
                                   Facsimile: (650) 463-2600
12
                                   JOSEPH H. LEE, Bar No. 248046
13                                 joseph.lee@lw.com
                                   LATHAM & WATKINS LLP
14                                 650 Town Center Drive, 20th Floor
                                   Costa Mesa, CA 92626-1925
15                                 Telephone: (714) 540-1235
                                   Facsimile: (714) 755-8290
16
                                   AMIT MAKKER, Bar No. 280747
17                                 amit.makker@lw.com
                                   BLAKE R. DAVIS, Bar No. 294360
18                                 blake.davis@lw.com
                                   LATHAM & WATKINS LLP
19                                 505 Montgomery Street, Suite 2000
                                   San Francisco, CA 94111-6538
20                                 Telephone: (415) 395-8034
                                   Facsimile: (415) 395-8095
21
                                   MELISSA ARBUS SHERRY (admitted pro hac vice)
22                                 melissa.sherry@lw.com
                                   CHARLES S. DAMERON (admitted pro hac vice)
23                                 charles.dameron@lw.com
                                   LATHAM & WATKINS LLP
24                                 555 Eleventh Street, Suite 1000
                                   Washington, DC 20004-1304
25                                 Telephone: (202) 637-2200
                                   Facsimile: (202) 637-2201
26
                                   JENNIFER H. DOAN (pro hac vice)
27                                 jdoan@haltomdoan.com
                                   JOSHUA R. THANE (pro hac vice)
28                                 jthane@haltomdoan.com

     Case No. 4:17-cv-03022-JST                    JOINT STIPULATION TO CONTINUE FURTHER
                                              3   CASE MANAGEMENT CONFERENCE AND JOINT
                                                             CASE MANAGEMENT STATEMENT
       Case 4:17-cv-03022-JST Document 651 Filed 02/15/21 Page 5 of 7


 1                                 J. RANDY ROESER (pro hac vice)
                                   rroeser@haltomdoan.com
 2                                 HALTOM & DOAN
                                   6500 Summerhill Road, Suite 1000
 3                                 Texarkana, TX 75503
                                   Telephone: (903) 255-1000
 4                                 Facsimile: (903) 255-0800

 5                                 GRANT KINSEL, Bar No. 172407
                                   gkinsel@perkinscoie.com
 6                                 PERKINS COIE, LLP
                                   1203 3rd Street, 39th Floor
 7                                 Seattle, WA 98112
                                   Telephone: (206)-395-316
 8                                 Facsimile: (206) 359-9000

 9                                 Counsel for Defendant
                                   AMAZON.COM, INC
10
                                   By /s/ Eric E. Lancaster
11
                                   Bijal V. Vakil (SBN 192878)
12                                 Shamita D. Etienne-Cummings (SBN 202090)
                                   Eric E. Lancaster (SBN 244449)
13                                 Henry Huang (SBN 252832)
                                   Ryuk Park (SBN 298744)
14                                 WHITE & CASE LLP
                                   3000 El Camino Real Two Palo Alto Square, 9th Floor
15                                 Palo Alto, CA 94306
                                   Telephone: (650) 213-0300
16                                 Facsimile: (650) 213-8158
                                   Email: bvakil@whitecase.com
17                                 Email: setienne@whitecase.com
                                   Email: eric.lancaster@whitecase.com
18                                 Email: henry.huang@whitecase.com
                                   Email: ryuk.park@whitecase.com
19
                                   John R. Keville (admitted pro hac vice)
20                                 Robert L. Green, III (admitted pro hac vice)
                                   WINSTON & STRAWN LLP
21                                 1111 Louisiana Street, 25th Floor
                                   Houston, TX 77002-5242
22                                 Telephone: (713) 651-2600
                                   Facsimile: (713) 651-2700
23                                 Email: jkeville@winston.com
                                   Email: rlgreen@winston.com
24
                                   Counsel for Defendant
25                                 WALMART INC.

26
                                   By /s/ James E. Quigley
27
                                   John B. Campbell, TX SBN 24036314 (admitted Pro Hac
28                                 Vice)

     Case No. 4:17-cv-03022-JST                    JOINT STIPULATION TO CONTINUE FURTHER
                                              4   CASE MANAGEMENT CONFERENCE AND JOINT
                                                             CASE MANAGEMENT STATEMENT
       Case 4:17-cv-03022-JST Document 651 Filed 02/15/21 Page 6 of 7


 1                                 James E. Quigley, TX SBN 24075810 (admitted Pro Hac
                                   Vice)
 2                                 MCKOOL SMITH, P.C.
                                   300 West 6th Street, Suite 1700
 3                                 Austin, Texas 78701
                                   Tel. (512) 692-8700; Fax: (512) 692-8744
 4                                 jcampbell@mckoolsmith.com
                                   jquigley@mckoolsmith.com
 5
                                   Attorneys for Plaintiff
 6                                 Eolas Technologies Incorporated

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Case No. 4:17-cv-03022-JST                   JOINT STIPULATION TO CONTINUE FURTHER
                                             5   CASE MANAGEMENT CONFERENCE AND JOINT
                                                            CASE MANAGEMENT STATEMENT
       Case 4:17-cv-03022-JST Document 651 Filed 02/15/21 Page 7 of 7


 1                                           ATTESTATION

 2           I, David A. Perlson, am the ECF user whose user ID and password authorized the filing

 3   of this document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have

 4   concurred in this filing.

 5   DATED: February 15, 2021                      /s/       David. A. Perlson
                                                             David A. Perlson
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Case No. 4:17-cv-03022-JST                               JOINT STIPULATION TO CONTINUE FURTHER
                                                         6   CASE MANAGEMENT CONFERENCE AND JOINT
                                                                        CASE MANAGEMENT STATEMENT
